 In the Mattel of TODD-JOHNSON DRY DOCKS, INCandINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCI,ALNo 29, AFFILIATED WITH CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-3975 -Decided July 15, 194JurisdictionShip repairing industryInvestigation and Certification of Representatives:existence of question stipu-lation that question arose by season of fact that Company denied the appro-priateness of the unit sought, election necessary0,Unit Appropriatefor CollectiveBargainingall guards and watchmen, excludingthe major, the captain, lieutenants, sergeants, fire guards, and messengersDefinitions-guardsheldto be employees within the meaning of Section 2 (3)of the ActMessrs J R Monroe, J N. Pharr,andGeorge S. Norman,of NewOrleans, La., for the Company.Mr. George Goodenow,of Mobile, Ala, andMr Philip A. Comeauai,of Algiers, La, for the IndustrialMr David Karasick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Industrial Union of Mai me and Ship-buildingWorkers of America, Local No 29, affiliated with Congressof Industrial Organizations, herein called the Industrial, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Todd-Johnson Dry Docks, Inc, New Orleans,Louisiana, herein called the Company, the National Labor RelationsBoard, herein called the Board, provided for an appropriate hearingupon due notice before Charles A. Kyle, Trial ExaminerSaid hear-ing was held at New Orleans, Louisiana, on June 19, 1942.The Com-pany and the Industrial appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence beating on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed42 N L R B, No 101489 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July6, 1942,the Company filed a brief which the Board hasdulyconsideredUpon the entire recordin the case, the Board makes the following-FINDINGS OF FACTITHE BUSINESS OF THE COMPANYTodd-Johnson Dry Docks, Inc , is a Delaware corporation with itsoffices, shipyards, and dry docks located on the Mississippi River atNew Orleans, LouisianaIt is engaged in the dry dock and iepair of"vessels of all flags in foreign and coast-wide trade, and boats andbarges in rivei and inland water trade, as well as harbor craft andGovernment-owned vessels "The Company operates two plants or'yards, some six miles apart, called "upper plant" and "lower plant "The two yards operate as one unit, the men being hired in the sameplace and the workmen being interchanged.During the year 1940 theCompany purchased raw materials valued in excess of $500,000, all ofwhich raw materials originated outside the State of Louisiana with theexception of some minor amounts of lumberIts total volume of busi-ness in 1940 was in excess of $4,000,0001Both the gross receipts andthe amount and value of raw materials purchased during the year 1941were in excess of the gross ieceipts and amount and value of raw ma-terials purchased during the year 1940Over 90 percent of the Com-pany's business is at the present time connected directly with the wareffortIITHE ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Ameiica,-Local No 29, affiliated with Congress of Industrial Organizations, i6a labor organization admitting to membership employees of the Com-pany-IIITHE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the hearing that a question concerningrepresentation had arisen by reason of the fact that the Companydenies that the unit sought by the Industrial is appropriate.A statement by the Trial Examiner at the hearing indicates that theIndustrial represents a substantial number of employees in the unithereinafter found to be appropriate 21The above stated facts conceinmg the business operations of the Company are as setforth inMatter of Todd-Johnson Dry Docks,Inc,andAmerican Federation of Labor et at,34N L It B 736, in accordance with a stipulation of the parties in the present casethat the business operations of the Company are substantially the same as set forth in theBoard s findings of fact in the cited decision2The Trial Examiner stated at the hearing that the Industrial had submitted to him 45membership application cards, of which 41 bore the names of persons listed on the Com- TODD-JOHNSON,DRY DOCKS, INC491We find that a question has arisen concerning iepresentation ofemployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Industrial alleges that all guards and watchmen of the Com-pany constitute an appropriate unitThe Company contends thatsuch a unit is inappropriate on the ground that watchmen are repre-sentatives of the managementAt the time of the hearing the Company employed 75 guards,including the captain, three lieutenants, and fout sergeantsThesemen are listed on a separate pay rollA year ago the Companyemployed 24 or 25 guards who at that time were called watchmenThe guards are organized on semi-military linesThe plant-produc-tion manager of the Company, a major in the United States ArmyReserves, is the head of the organizationHe is responsible only tothe general manager and secretary and treasurer of the Company,next in line come the captain, the three lieutenants, and the foursergeantsThe regular guards on the force must receive the approvalof the major before they can be hiredThey need no special qualifica-tions but must be American citizens.Guards have been chosen' bothfrom regular employees of the Company and from outside sources,preference generally being given to former service menGuards aresupplied with uniforms by the Company as well as either shotgunsor sidearms which they carry while on dutyThe guards work onthree shifts of 8 hours eachThe duties of the guards include check-ing and identifying employees and all other persons who enter andleave the yards, checking and examining all articles and materialsdelivered to and taken from the yards; maintaining records of thevisitors and vehicles entering the yards; reporting the arrival anddeparture of all ships; directing traffic, and supervising the parkingof automobiles on Company parking lots; and patroling the varioussections of the Company's properties to which they are assigned astheir post of dutyThe guards are placed under bond, the cost ofwhich is borne by the Company, and are commissioned by the super-intendent of police of the City of New OrleansAs noted above, the Company contends that the guards are repre-sentatives of the management rather than employees.We find thisposition untenableThe relationship between the Company and theguards is clearly that of employer and employeeWe find nothing inthe duties of the guards set forth above to warrant depriving thempany's pay roll of June 16,1942, among the employees in the alleged appropriate unit, whichcontained the names of 75 guards including the captain,3 lieutenants,and 4 sergeantsThe signatures on all 41 membership application cards appeared to be genuine and the cardswere dated from March 26 through April 22, 1942 492DECISIONSOF NATIONALLABOR RELATIONS BOARDof the right of self-organization and collective bargaining guaranteedemployees under the Act 3We find that guards are employees withinthe meaning of Section 2 (3) of the Act and are entitled to the benefitsof the ActThe Company further contends that the organization of guards forcollective bargaining purposes will lessen their efficiency because theirallegiance would be divided between the Company and the IndustrialThe evidence does not support this argumentThe Act confers uponemployees the right to self-organization and to bargain collectivelythrough representatives of their own choosingWe can see no com-pelling reason for denying the guards this rightThe Industiial wishes the mayor and the captain excluded from theunit on the ground that each of them excercises supervisory duties andalso because they are paid a regular salary, while the remaining mem-bers of the guard force are paid on an hourly basisWe find that themajor and the captain are supervisory employees and we shall, there-fore, exclude them from the unitThe Industrial seeks to include, and the Company to exclude, Thethree lieutenants and four sergeantsThe lieutenants and sergeantsinspect and supervise the guards to see that they are properly armed,dressed, and otherwise performing their duties.Sergeants haveauthority to take a guard off duty and to recommend his dismissal forany breach of discipline or duties.The sergeant's recommendationof dismissal is made to the appropriate lieutenant, then to the captain,and is finally passed upon by the majorWe find that the lieutenantsand the sergeants exercise supervisory authority and are, therefore,to be excluded fromthe unit.Two messengers work out of the dry clockoffice and arecarried onthe guard pay rollThey are not consideredas part ofthe guardsystem and are carried on the same pay rollas a convenience for thetimekeepersWe shall exclude the two messengers in question fromthe unitIn addition to the police guards, the Company alsoengages a forceof fire guards.The fire guards comprise a separate department andhave a captain, chief, and sergeantas doesthe policeguard.We shallexclude fire guards from the unit hereinafter found to be appropriate.From the foregoing facts and upon the basis bf the entire record,we find that all guards and watchmen of the Company, excluding the8No question auses in this case as to the propriety of including guards in the same bar-gaining unit as other employees performing different functionsInMatter of Todd-JohnsonDry Docks,Inc,andIndustrial Union of Marine and ShipbuildingWonhers of America,Local No29,affiliated with Congress of Industrial Organizations,18 N L R B 973, andMatter of Todd-Johnson Dry Docks, The,andAine,ican Federation of Labor etal, 34 N LIlB 736, watchmen were excluded from a general plant-wide unit of employees of theCompanyAt the present time, the Industrial holds a contract co%eimg all employees of theCompany with the exception of watchmen and ceitain other classifications TODD-JOHNSON DRY DOCKS, INC493-majol, the captain, lieutenants. sergeants, fire guards, and messengers,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act'V THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning Iepresentation which has arisencan'best be resolved by,an election by secret ballotWe shall directthat the employees of the Company eligible to vote in the election shallbe those employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe DirectionDIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isher}el5 iDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withTodd-Johnson Dry Docks, Inc, New Orleans, Louisiana, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty- (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FifteenthRegion, acting rn this matte' as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were Employed at the Company's upper plantand lower plant located at New Orleans, Louisiana, during the pay-roll period immediately preceding the date of this Direction, includ-ing any such employees who did not work during said pay-roll periodbecause, they, iN ere ill or on vacation or in the active military serviceor training of the United Seafes, or temporarily laid off, but excluding4 SeeMattei of John Morrell d CoandLocal Union No 1, United PackinghouseWorkersof America, of PackinghouseiioikeisOrganizing Committee, affiliated with C I 0,29 N L R B 1008,Matter of P C A Manufacturing Company, Inc,andUnited Electrical,Radio, and Machine Woi kei s of Amer ica, Local 104,40 N I. R B 668,clatter of ChryslerCorporationandUnited ProtectiveIVoikersof Anierica, 36 NL R B 593,Matter ofYel-loio Truck and Coach Manufacturing CompanyandUnited Organization of Plant ProtectionEmployees,39 N L R B 14,Matter of Frigidaire Division; Cenral Motois Corpoia'l`ion,andUnited Eleetrical,,Radio,,asnd Machine Workers of America (CIO)39 N L R B1108,Matter of AmericanBrassCompanyandInternational Union of Mine, Mill, andSmelter Workers, C I0, 41 N L R B 783,Mattel of Bohn Aluminum ifBrassCorpo-rationandUnited ProtectiveHordesof America,Local No1,41 N L R B 1012 494DECISIONSOF NATIONALLABOR RELATIONS BOARDany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Industrial Union ofMarine and Shipbuilding Workers of America, Local No 29, affiliatedwith Congress of Industrial Organizations, for the purposes of collec-_tive bargaining.Mr GERARD D REILLY took no part in the consideration of the aboveDecision and Direction of Election.